Citation Nr: 1242233	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  10-31 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Eligibility for educational assistance benefits under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from October 6, 2008 to November 20, 2008 in the United States Air Force. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 Administrative Decision by the RO that denied the Veteran's claim for basic eligibility to receive Chapter 33 education benefits (also referred to as the "Post-9/11 GI Bill").  


FINDINGS OF FACT

1.  The Veteran's DD Form 214 shows that she served more than 30 continuous days of active duty, but received an uncharacterized discharge because she "failed medical/physical procurement standards."

2.  The Veteran has been granted service connection and assigned a combined rating of 40 percent for bilateral foot and knee disabilities.

3.  The Veteran is not shown to have been discharged from active duty due to a service-connected disability.



CONCLUSION OF LAW

The criteria for basic eligibility to receive educational assistance benefits under the provisions of the Post-9/11 GI Bill are not met.  38 U.S.C.A.§ 3311 (West Supp. 2012); 38 C.F.R. §§ 21.9520, 21.9640(a) (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, any deficiency in Veterans Claims Assistance Act of 2000 (VCAA)
notice or development action is deemed harmless in this case to the extent that the action taken hereinbelow is favorable to the Veteran.  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100 to 5107 (West 2002)); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Legal Criteria and Analysis

An individual may establish eligibility for basic educational assistance under Chapter 33 by showing that he or she had active duty service after September 10, 2001, and:

(a) Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service,(1) Continues on active duty; (2) Is discharged from service with an honorable discharge; (3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) Is released from service characterized as honorable for further service in a reserve component; or (5) Is discharged or released from service for (i) A medical condition that preexisted such service and is not determined to be service connected; (ii) Hardship, as determined by the Secretary of the military department concerned; or (iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct;

(b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability; or

(c)(1) After meeting the minimum service requirements in paragraph (a) or (b) of this section- (i) An individual makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33 by relinquishing eligibility under either 38 U.S.C. chapter 30, or 10 U.S.C. chapter 106a, 1606, or 1607; (ii) A member of the Armed Forces who is eligible for educational assistance under 38 U.S.C. chapter 30 and who is making contributions towards such educational assistance under 38 U.S.C. 3011(b) or 3012(c) makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33; or (iii) A member of the Armed Forces who made an election not to receive educational assistance under 38 U.S.C. chapter 30 in accordance with 38 U.S.C. 3011(c)(1) or 3012(d)(1) makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33. (2) An individual may make an irrevocable election to receive benefits under this chapter by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following- (i) Identification information (including name, social security number, and address); (ii) If applicable, an election to receive benefits under chapter 33 in lieu of benefits under one of the applicable chapters listed in paragraph (c)(1)(i) of this section (e.g., "I elect to receive benefits under the Post-9/11-GI Bill in lieu of benefits under the Montgomery GI Bill-Active Duty (chapter 30) program."); (iii) The date the individual wants the election to be effective (e.g., "I want this election to take effect on August 1, 2009."). An election request for an effective date prior to August 1, 2009, will automatically be effective August 1, 2009; and (iv) An acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed"). 38 C.F.R. § 21.9520.

The term "active duty" means full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C. 688, 12301(a), 12301(d), 12301(g), 12302, or 12304. Active duty does not include:

(1) Full-time National Guard Duty performed under 32 U.S.C. orders;

(2) Any period during which the individual- (i) Was assigned full-time by the Armed Forces to a civilian institution to pursue a program of education that was substantially the same as programs of education offered to civilians; (ii) Served as a cadet or midshipmen at one of the service academies; or (iii) Served under the provisions of 10 U.S.C. 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve;

(3) A period of service(i) Required by an officer pursuant to an agreement under 10 U.S.C. 2107(b); (ii) Required by an officer pursuant to an agreement under 10 U.S.C. 4348, 6959, or 9348; (iii) That was terminated because the individual is considered a minor by the Armed Forces, was erroneously enlisted, or received a defective enlistment agreement; or (iv) Counted for purposes of repayment of an education loan under 10 U.S.C. chapter 109; or

(4) A period of Selected Reserve service used to establish eligibility under 38 U.S.C. chapter 30 or 10 U.S.C. chapter 1606 or 1607. 38 C.F.R. § 21.9505.

It follows, then, that, because the Veteran did not serve for at least 90 aggregate days of active duty, she is not eligible for Chapter 33 benefits under 38 C.F.R. § 21.9520(a).  

A Veteran, however, is also eligible for benefits if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability. See 38 C.F.R. § 21.9520(b).

The Veteran asserts that she had, in fact, served a minimum of 30 continuous days and, after completion of such service, was discharged under other than dishonorable conditions due to a service-connected disability, such that she is thus eligible for Chapter 33 education benefits under 38 C.F.R. § 21.9520(b).

A careful review of the Veteran's DD Form 214 shows that she was separated from service because she "Failed Medical/Physical Procurement Standards" and that nature of her service was that of "Uncharacterized."  

It is significant that the provisions of 38 C.F.R. § 21.9520(b) do not require a calculation of aggregate creditable active duty service, considering any days of entry level and skill training service, and only require 30 days of continuous service. 

Here, the Veteran's active service is shown to have extended from October 6, 2008 to November 20, 2008, more than 30 continuous days.  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence. Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in Veterans cases is to be done by the Board")). 

In December 2009, the RO granted service connection for bilateral patellofemoral syndrome and assigned an evaluation of 10 percent for each extremity, effective on November 21, 2008.  

In an April 2010 rating decision, the RO granted service connection for right and left foot bunions and subluxation of the 3rd toe IPJ, status post surgical repair and assigned a 10 percent rating for each foot, effective on November 21, 2008.

However, given the information contained in the DD Form 214, the Veteran is not shown to have been discharged from active service due to a service-connected disability.   

Accordingly, the criteria for basic eligibility to receive education assistance benefits under the provisions of the Post-9/11 GI Bill are not met.  


ORDER

The claim of eligibility for educational assistance benefits under the provisions of the Post-9/11 GI Bill is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


